Sullivan, J.,
dissents in a memorandum as follows: On or about March 21, 1979, a fire in a building owned by defendants Gersalle Realty Corporation and Gertrude Cohen caused extensive damage to an adjoining building leased in part by Jacques Bellini, Inc. and owned by Ardmore Management Corp.
As required by its lease, Bellini had obtained a policy insuring the building against all risks with the Quincy Mutual *349Fire Insurance Company. The policy also named Alex Di Lorenzo, III, care of Kingsbury Properties, Ltd., as a loss payee. In October 1979, Quincy paid Bellini for the building and contents loss caused by the fire as well as lost rents and profits, and then commenced this action as the subrogee of Bellini and Kingsbury. The complaint alleged, inter alia, that Kingsbury as owner of the building was entitled to recover $156,000 for damage to the building. A claim for $75,000 for damage to its contents and for lost income and rents was asserted on behalf of Bellini.
Defendants moved for summary judgment dismissing that part of the complaint seeking the recovery of $156,000 for damage to the building on the ground that Kingsbury was not the owner of the subject premises at the time of the fire, or at any time for that matter. Plaintiffs cross-moved to amend their complaint to substitute Ardmore for Kingsbury. Alternatively, plaintiffs requested amendment of the complaint to reflect Kingsbury’s actual connection to the premises, apparently as managing agent, or to strike Kingsbury’s name from the pleadings and substitute in its place Bellini as net lessee and as the entity entitled to recover all of the damages sustained as a result of the fire.
Special Term rejected plaintiffs’ request for substitution of Ardmore since the Statute of Limitations had already run, and a substantial right of defendants would thus be prejudiced by introducing a new party plaintiff. The court did not address the alternate suggestion to have the complaint reflect Kings-bury’s actual interest as managing agent. This, of course, would not have cured the defect in the complaint, viz., the lack of a plaintiff withstanding to assert a claim for damage to the building itself. The court did, however, grant plaintiffs’ motion to amend the complaint to delete Kingsbury as a party to the action and to allege that Bellini, by virtue of its status as net lessee, sustained all of the damages resulting from the fire. The effect of that order is to permit Bellini, a lessee, to recover for the damage to property it did not own, viz., the building.
In my view, as only Ardmore had any right to sue for building damage, and the Statute of Limitations has run, Special Term should have granted summary judgment dismissing Kingsbury’s building damage claim. While Bellini, as a lessee of a major portion of the premises, had an insurable interest in the building — "The test of insurable interest is whether an injury to the property or its destruction by the peril insured against would involve the assured in pecuniary *350loss” (Berry v American Cent. Ins. Co., 132 NY 49, 56; see, Insurance Law § 3401, formerly § 148) — such interest does not confer the rights of ownership upon it, nor entitle it to damages to which only the owner is entitled. Nor does the fact that, pursuant to the lease, Bellini had an obligation to make repairs establish rights of ownership sufficient to enable it to maintain this action.
Plaintiffs’ claim that defendants were not prejudiced by the substitution of parties is flawed. While the claim may remain the same, the party originally asserting it, Kingsbury, was without a cognizable interest and therefore could never maintain the action. At the time defendants moved to dismiss, the Statute of Limitations had run. Thus, defendants are prejudiced by the amendment since they will be forced to defend an action for damage to the property owner’s interest with the possibility of having to pay damages therefor, when the true owner, Ardmore, never pressed its claim within the appropriate time period. This is not a situation like that presented in Covino v Alside Aluminum Supply Co. (42 AD2d 77), where an amendment was allowed after the Statute of Limitations had run to substitute a corporation for the individual plaintiff. There, the proper party, the corporation, had actually been named in the title of the action and identified in the complaint as the owner of the premises where the fire occurred.
Inasmuch as the Statute of Limitations is jurisdictional, a party who has not asserted a cause of action prior to its running may not assert it afterwards. For that reason, the argument that amendment should be allowed since defendants had notice of the nature of the claim by virtue of Kingsbury’s assertion of the same misses the point. The actual owner of the building failed to institute an action before the expiration of the Statute of Limitations, and "[n]o court shall extend the time limited by law for the commencement of an action” (CPLR 201). While CPLR 3025 (b) requires that "[l]eave to amend the pleadings 'shall be freely given’ absent prejudice or surprise resulting directly from the delay” (McCaskey, Davies & Assoc. v New York City Health & Hosps. Corp., 59 NY2d 755, 757, citing Fahey v County of Ontario, 44 NY2d 934, 935), because of the jurisdictional nature of the Statute of Limitations, the statute cannot be read to permit an amendment, the effect of which is to revive an already time-barred action. (See, Lennox v Rhodes, 39 AD2d 801.)
Accordingly, I would reverse, grant the motion to dismiss the building damage claim and deny plaintiffs’ cross motion. [128 Misc 2d 536.]